Citation Nr: 9930861	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-37 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from March 1974 to March 1979.

This appeal arises from a November 1992 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) denied entitlement to service connection for hearing 
loss, tinnitus, a right shoulder disability and seborrhea 
dermatitis.  The veteran submitted timely notices of 
disagreement with the denials of service connection.  The RO 
issued a statement of the case as to the issues of 
entitlement to service connection for hearing loss, tinnitus 
and a skin disorder in April 1993.  The RO issued a statement 
of the case as to the denial of service connection for a 
right shoulder disability in July 1993.  The veteran 
submitted a substantive appeal as to the issues of 
entitlement to service connection for hearing loss, tinnitus 
and a skin condition in May 1993.

The veteran offered testimony as to the denial of service 
connection for the right shoulder disability in January 1994.  
This testimony could constitute a substantive appeal when 
reduced to writing.  However, inasmuch as the testimony was 
offered more than one year after the pertinent rating 
decision and more than 60 days after the issuance of the 
statement of the case, it was untimely.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302.  The RO issued a 
supplemental statement of the case as to the issue of 
entitlement to service connection for a right shoulder 
disability in September 1995.  The issuance of the 
supplemental statement of the case could arguably have 
extended the period in which to submit the substantive appeal 
by an additional 60 days.  VAOPGCPREC 9-97, 62 Fed. Reg. 
15567 (1997).  However, the veteran did not submit a response 
to the substantive appeal until January 1996.  

In June 1997, the RO advised the veteran that his substantive 
appeal as to the issue of entitlement to service connection 
for a right shoulder disability was untimely, and that he had 
the right to appeal that determination.  The veteran did not 
respond to the RO's letter.  Accordingly, the Board finds, in 
the absence of a timely substantive appeal, that an appeal 
has not been perfected as to the issue of entitlement to 
service connection for a right shoulder disability.  
Fenderson v. West, 12 Vet. App. 119 (1999)

The Board also notes than in February 1995, the RO denied 
entitlement to a total rating for pension purposes.  The 
veteran submitted a timely notice of disagreement, but did 
not submit a substantive appeal.  In its June 1997 letter, 
the RO advised the veteran that he had not perfected an 
appeal as to this issue due to the lack of a substantive 
appeal.

With regard to the claims for service connection for hearing 
loss and tinnitus, the RO has determined that the veteran has 
withdrawn his appeal as to these issues.  The RO based this 
conclusion on statements made by the veteran's representative 
at the hearing on appeal in January 1994.  However, under the 
provisions of 38 C.F.R. § 20.204 (1999), where, as in this 
case, a veteran has submitted the notice of disagreement and 
substantive appeal, only the veteran, and not the 
representative, may withdraw his appeal.  Thus, there has 
been no valid withdrawal of the appeal as to these issues.

The RO has issued a statement of the case and statements of 
the case as to the issue of entitlement to service connection 
for seborrheic dermatitis.  The veteran has submitted 
statements in which he has clarified that he is actually 
seeking service connection for rosacea.  His representative 
has characterized the issue as entitlement to service 
connection for an acquired skin disorder, and in a July 1997 
rating decision the RO listed the veteran's disability as a 
skin condition to include acne and seborrheic dermatitis.  
The Board has listed the issue as entitlement to service 
connection for a skin disease.  Although, the RO has not 
issued a statement of the case or supplemental statement of 
the case listing the issue in this specific language, the 
veteran is not prejudiced, because he has had an opportunity 
to present argument and evidence as to entitlement to service 
connection for any skin disease.  Currry v. Brown, 7 Vet. 
App. 59 (1994).



FINDINGS OF FACT

1.  There is no competent evidence of a nexus between current 
hearing loss and service.

2.  There is no competent evidence of current tinnitus.

3.  There is competent evidence of current seborrheic 
dermatitis, of seborrheic dermatitis in service and of a 
nexus between the current seborrheic dermatitis and service.



CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (1991).

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107.

3.  The claim for service connection for a skin disease is 
well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

Hearing Loss

The definition of hearing loss disability for VA purposes is 
contained in the provisions of 38 C.F.R. § 3.385 (1999).  
Under the provisions of 38 C.F.R. § 3.385, hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition thresholds using the 
Maryland CNC Test are less than 94 percent.

In this case, the service medical records show hearing loss 
in the left ear as defined in 38 C.F.R. § 3.385 (1999).

In a report of audiology examination conducted in January 
1974, the veteran's speech reception thresholds were as 
follows:

Hertz	500	1,000	2,000	3,000	4,000

Right	20	10	15	25	25
Left	 	20	10	25	40	40

In a report of medical history completed for entrance into 
service later in January 1974, the veteran reported a history 
of hearing loss.  On the examination for enlistment into 
service later in January 1974, the speech reception 
thresholds were as follows:

Hertz	500	1,000	2,000	4,000

Right	15	10	5	10
Left	 	25	15	20	35

On the examination for release from service, speech reception 
thresholds were as follows:

Hertz	500	1,000	2,000	3,000	4,000	

Right	20	15	10	35	30	
Left	 	20	10	30	50	50	

No specific diagnosis was reported.

Further, the veteran has reported exposure to loud noise from 
aircraft during service.  

This evidence suggests that the veteran either had a pre-
existing hearing loss in the left ear or incurred such 
hearing loss in service, and he is competent to report 
exposure to acoustic trauma in service.  As such, there is 
competent evidence of inservice incurrence or aggravation of 
disease or injury.

There is also competent evidence of current hearing loss.  On 
the VA examination in July 1992, speech reception thresholds 
were as follows:

Hertz	500	1,000	2,000	3,000	4,000

Right	5	5	5	45	40
Left	 	10	10	20	50	55

The diagnosis was bilateral high frequency sensorineural 
hearing loss.

The missing element of a well-grounded claim, is competent 
evidence of a nexus between the current hearing loss and 
service.  No medical professional has related the current 
hearing loss to service.  Sensorineural hearing loss may be 
considered a chronic disease on the basis of the presumptions 
applicable to organic disease of the central nervous system.  
38 C.F.R. §§ 3.307, 3.309(a) (1999).  However, inasmuch as 
there was no finding of sensorineural hearing loss in service 
or within one year of separation from service, competent 
evidence of a nexus would still be necessary.  Voerth v. 
West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999).

The veteran has offered competent evidence of a continuity of 
symptomatology since service.  On VA outpatient treatment in 
August 1994, the veteran reported that he had experienced 
hearing loss since service on an aircraft carrier in 1976.  
However, competent evidence is still required to link the 
reported continuity of symptomatology to the current 
diagnosis.  Clyburn v. West.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has recently held that 
even where, as in this case, there may be evidence of a pre-
existing disability aggravated in service, there must still 
be competent evidence of a nexus between the disability shown 
in service and a current disability for the claim to be well 
grounded and before there is any duty to consider the 
presumption of aggravation.  McManaway v. West, 97-280 (Sept. 
29, 1999); see 38 U.S.C.A. § 1153 (West 1991).

In the absence of competent evidence of a nexus between a 
current hearing loss and service, the claim must be denied as 
not well grounded.


Tinnitus

As noted above, one of the essential elements of a well-
grounded claim is a competent diagnosis of current 
disability.  In the instance case, the veteran reported a 
history of tinnitus on the VA outpatient treatment in August 
1994.  However, there were no reported findings referable to 
that condition during that evaluation or in any other medical 
record since service.  In the absence of competent evidence 
of a current disability, the veteran has not met the 
requirements for a well-grounded claim, and the claim must be 
denied.


Skin Disease

In a statement received in March 1994, the veteran's father, 
a physician, reported that he had first observed the veteran 
to have seborrhea in service, that he had treated the veteran 
several times for this condition, and that the veteran 
currently had that condition.  This statement satisfies all 
three of the Caluza elements of a well-grounded claim.  It 
contains competent evidence of service incurrence, of current 
disability, and of a nexus between the current disability and 
inservice disability.  Accordingly, the Board finds that the 
veteran has submitted a well-grounded claim for service 
connection for a skin disease.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

The claim for service connection for a skin disease is well 
grounded.



REMAND

As noted above, the veteran's father reported that the 
veteran currently has seborrheic dermatitis, which had its 
onset in service, and that he provided treatment for that 
disability.  These treatment records are not part of the 
claims folder.  VA has a duty to seek records of treatment 
reported by a physician.  Massey v. Brown, 7 Vet. App. 204 
(1994).

The veteran's service medical records show that in a report 
of medical history completed for entry into service in 
January 1974, the veteran reported that he occasionally took 
tetracycline for acne.  On examination for entry into service 
in January 1974, the skin was normal.  In October 1974, he 
was noted to have chronic acne.  In October 1978, he was 
found to have a fungus in the groin.  The Board further notes 
that post-service treatment records show findings of rosacea, 
and that the veteran asserted that the skin disease 
identified in service and currently is actually rosacea.  On 
VA dermatologic examination in August 1992, the diagnoses 
included seborrheic dermatitis.  The examiner did not comment 
on the relationship between the current disability and 
service.

In view of the foregoing, the Board finds that this case must 
be REMANDED in part for the following:

1.  The RO should request that the 
veteran furnish information as to any 
dermatology treatment he has received 
since service.  The RO should then take 
all necessary steps to obtain copies of 
any of those records not already part of 
the claims folder, including all records 
of treatment reported by the veteran's 
father in his statement received in March 
1994.

2.  The veteran should then be afforded 
an appropriate dermatologic examination.  
The examiner should review the claims 
folder prior to completing the 
examination report.  The examiner should 
express an opinion as to whether any 
dermatologic disorder identified on the 
examination was as likely as not present 
in service.  If it is at least as likely 
as not that such dermatologic disorder 
was present in service, the examiner 
should express an opinion as to whether 
the disability clearly and unmistakably 
preexisted service, and whether there was 
any aggravation of the preexisting 
disability in service.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any requested action is not 
undertaken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the claim on appeal 
in light of all relevant evidence of 
record and all pertinent legal authority.  
If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to evaluate his claim, 
and that his failure without good cause to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

